UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50573
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                       ALVARO GONZALO ISAIS,

                                                 Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (SA-00-CR-483-1)
_________________________________________________________________
                          February 1, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Alvaro Gonzalo Isais contests his convictions for making false

statements to Deputy United States Marshals by falsely misleading

them about the whereabouts of a federal fugitive and for harboring

and concealing that fugitive, in violation of 18 U.S.C. §§ 1001 and

1071.   Isais asserts: his convictions should be overturned because

the Government, on three occasions, improperly asked Isais on

cross-examination whether certain Government witnesses were lying,

based on the conflict between Isais’ testimony and that of those

witnesses; the questions were improper under FED. R. EVID. 602


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(witness must have personal knowledge of the subject matter of the

testimony) and 701 (opinion testimony by non-expert witness must be

rationally based on witness’s perception, helpful to a clear

understanding of      the testimony or to the determination of a fact

issue, and not based on scientific or other specialized knowledge);

and such questioning amounted to prosecutorial misconduct.

     We review only under the plain-error standard.              See United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc),

cert. denied, 513 U.S. 1196 (1995).             Isais has the burden of

demonstrating such error.       See United States v. Olano, 507 U.S.

725, 734 (1993).

     Isais    does   not   identify   any   controlling   authority      which

applies the two evidentiary rules at issue to the situation where

the cross-examination of the defendant concerns whether another

witness’ testimony was fabricated. Under the plain-error standard,

Isais fails to meet his burden of demonstrating any error, plain or

otherwise, under Rule 602 or Rule 701.             See United States v.

Navarro, 169 F.3d 228, 232-33 (5th Cir.), cert. denied, 528 U.S.

845 (1999).

     In   asserting    prosecutorial      misconduct,   Isais   relies    upon

authority from other circuits.            Given the lack of controlling

authority, any error was neither clear nor obvious.              See United

States v. Jobe, 101 F.3d 1046, 1062 (5th Cir. 1996), cert. denied,

522 U.S. 823 (1997).

                                                                AFFIRMED




                                      2